958 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Steven Robert BRITENBACH, Defendant-Appellant.
No. 88-6396.
United States Court of Appeals, Ninth Circuit.
Submitted March 13, 1992.*Decided March 17, 1992.

Before BROWNING, POOLE and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Steven Robert Britenbach, a former federal prisoner now on parole, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence.   Britenbach, who pleaded guilty to aiding and abetting the importation of cocaine, contends that the district court did not establish a factual basis for his guilty plea as required by Fed.R.Crim.P. 11(f).   We review de novo,  United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990), and we affirm.


3
For a section 2255 movant to successfully challenge a guilty plea based on a violation of Rule 11, he must establish that the error resulted in a complete miscarriage of justice or a violation of due process.   See United States v. Timmreck, 441 U.S. 780, 783-85 (1979);   United States v. Grewal, 825 F.2d 220, 222 (9th Cir.1987);   see also Rodriguez v. Ricketts, 777 F.2d 527, 528 (9th Cir.1985) (due process does not require a court to establish a factual basis for a guilty plea absent special circumstances, such as a defendant's specific protestation of innocence at a plea hearing).   Britenbach has not established a due process violation in this case.   The transcript of the plea hearing reveals that Britenbach admitted that he paid to have a courier bring cocaine into the United States and that he took delivery of the cocaine.   There was a sufficient factual basis for his guilty plea, and the district properly denied the section 2255 motion.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Britenbach raised other issues in the district court that he does not raise on appeal.   Accordingly, we do not consider them.   See Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988)